Citation Nr: 0918407	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-37 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for degenerative joint 
disease of the left knee.

3.	Entitlement to service connection for degenerative joint 
disease of the left hip.

4.	Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to October 
1971.  He subsequently served in a reserve component from 
June 1980 to September 2000, with periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) in 
various times through his tenure.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2005 by the 
Department of Veterans Affairs (VA) Portland, Oregon Regional 
Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  To establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Active military, naval, or air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in the line of duty, and any period of inactive 
duty for training (INACDUTRA) during which the individual 
concerned was disabled or died from an injury in the line of 
duty.  See 38 C.F.R. § 3.6(a).  Active duty for training is, 
inter alia, full time duty in the Armed Forces performed by 
Reserves for training purposes or by members of the National 
Guard of any state.  See 38 U.S.C.A. § 101(22); 38 C.F.R. 
§3.6(c). 

An individual who has served only on active duty for training 
must establish a service-connected disability in order to 
achieve veteran status.  In order to establish basic 
eligibility for veteran benefits based upon his service in 
the National Guard, the appellant must first establish that 
he was "disabled... from a disease or injury incurred or 
aggravated in the line of duty [in the National Guard]."  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

In addition, the law provides that where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis or organic diseases of 
the nervous system, (e.g., sensorineural hearing loss and 
arthritis), become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.  However, presumptive 
periods do not apply for either ACDUTRA or INACDUTRA.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  

The Veteran presented several arguments during his March 2009 
hearing.  First, the Veteran testified that while his hearing 
was determined to be normal early on in his reserve status, 
in 1984 after he was assigned "Ammo Chief, and was on the 
ranges a lot" his periodic physicals showed significant 
hearing loss.  Second, the Veteran argued that a pre-existing 
left knee and hip condition resulting from a motorcycle 
accident in June 1974 prior to joining the reserve was 
aggravated as he was performing the in-active training duties 
during the course of his work as a federal technician.  
Finally, the Veteran states that his coronary artery disease 
started while he was on active duty for training and was 
diagnosed while on military orders.   Id.  

The Board is of the opinion that further development is 
necessary.  The record indicates that the Veteran's Army 
service records have been associated with the claims file.  
The record also appears to include copies of his Army 
National Guard records; however, specific dates of ACDUTRA 
and INACDUTRA during his reserve service have not been 
verified.  Although his Army National Guard Retirement Points 
History Statement has been associated with the claims file, 
more specific information regarding his dates of service must 
be obtained.

While a VA audiological examination was conducted in October 
2005, there has been no VA examination with an opinion 
provided with regard to the other claimed disabilities and 
their probable etiology to include an association with the 
Veteran's service.  Furthermore, the October 2005 VA 
audiological examination is inadequate as it does not include 
an opinion on the etiology of the Veteran's hearing loss.

Once the above development is done with respect to confirming 
the Veteran's dates of ACDUTRA and INACDUTRA, further 
examination is needed to determine whether any of the 
Veteran's claimed disabilities are related to his various 
periods of military service between June 1980 and September 
2000. 

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Appropriate sources with the Army 
National Guard should be contacted to 
obtain verification of the exact dates of 
all the veteran's periods of ACDUTRA and 
INACDUTRA.  If necessary, the National 
Personnel Records Center and the 
Washington Adjutant General should be 
separately contacted to obtain the exact 
dates and status of the claimant during 
all periods of ACDUTRA, INACDUTRA, or 
other service while a member of Army 
National Guard.

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the AMC 
should schedule the Veteran to undergo VA 
audiologic, orthopedic (to examine the 
Veteran's left knee and hip 
disabilities), cardiology, and/or any 
other examination(s) the AMC deems 
necessary, at an appropriate VA medical 
facility.  

The entire claims file, along with a 
complete copy of this remand, must be 
made available to the examiner(s) 
designated to examine the Veteran, and 
the examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies, if deemed 
warranted, should be accomplished (with 
all findings made available to the 
examiner(s) prior to completion of the 
report), and all clinical findings should 
be reported in detail.  Each VA examiner 
must determine the nature and etiology of 
any diagnosed medical disability, 
specific to their area of expertise, and 
is asked to state whether it is at least 
as likely or not that any condition 
diagnosed is etiologically related to his 
active military service from March 1971 
to October 1971 or any period of his 
reserve service (ACDUTRA or INACDUTRA).  

3.  The AMC should then re-adjudicate the 
issues of entitlement to service 
connection for bilateral hearing loss, 
degenerative joint disease of the left 
knee, degenerative joint disease of the 
left hip, and coronary artery disease.  
If any benefit sought is not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




